y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                NO. 01-14-00625-CV

                            STEVEN MOODY, Appellant

                                          V.

    SPRING CHRYSLER DODGE JEEP RAM DEALERSHIP CO. AND AUTO
                 NATION CORPORATION, Appellees

    Appeal from the 133rd Judicial District Court of Harris County, Texas (Tr. Ct.
                             Cause No. 2014-26991).

TO THE 133RD JUDICIAL DISTRICT COURT OF HARRIS COUNTY,
GREETINGS:

       Before this Court, on the 10th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:
               Appellant Steven Moody, has neither paid the required fee nor
               established indigence. After being notified that this appeal was
               subject to dismissal, the notice was returned to sender and
               appellant did not timely respond.             It is therefore
               CONSIDERED, ADJUDGED, and ORDERED that the appeal
               be dismissed.
             The Court orders that costs be taxed against appellant.

             The Court orders that this decision be certified below for
             observance.

             Judgment rendered February 10, 2015.

             Per curiam opinion delivered by panel consisting of Justices
             Keyes, Bland, and Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




April 24, 2015
Date                                           CHRISTOPHER A. PRINE
                                               CLERK OF THE COURT